                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


LANITA DOTSON,

      Plaintiff,

 v.                                                     Case No. 20-CV-1767

JAMES FAULKNER and
WISCONSIN DEPARTMENT OF CORRECTIONS,


      Defendants.


                    ORDER SCREENING THE COMPLAINT


      On November 30, 2020, LaNita Dotson filed a complaint against James

Faulkner and the Wisconsin Department of Corrections (DOC) under 42 U.S.C.

§ 1983 and Wisconsin Statute § 995.50. (ECF No. 1). Dotson is represented by

counsel, but at the time her complaint was filed, she was incarcerated. Not all

parties have had the opportunity to fully consent to magistrate judge jurisdiction

under 28 U.S.C. § 636(c). Nonetheless, I have jurisdiction to screen the complaint

under the Wisconsin Department of Justice’s limited consent to the exercise of

magistrate judge jurisdiction as set forth in the Memorandum of Understanding

between the Wisconsin Department of Justice and this court.

      1. Federal Screening Standard

      The Prison Litigation Reform Act (PLRA) applies to this case because Dotson

was incarcerated when she filed her complaint. The PLRA requires courts to screen




         Case 2:20-cv-01767-NJ Filed 12/08/20 Page 1 of 6 Document 4
complaints brought by prisoners seeking relief from a governmental entity or officer

or employee of a governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss

a complaint if the prisoner raises claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

      In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a

claim, a complaint must include “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must

contain enough facts, accepted as true, to “state a claim for relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556).

      To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived her of a right secured by the Constitution or the laws of the

United States, and that whoever deprived her of this right was acting under color of

state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Because

                                          2


          Case 2:20-cv-01767-NJ Filed 12/08/20 Page 2 of 6 Document 4
Dotson is represented by counsel, the court is under no obligation to liberally

construe her pleadings.

      2. Dotson’s Allegations

      When Dotson was incarcerated at Ellsworth Correctional Facility, she was

assigned to a work detail responsible for scraping and painting walls in the facility.

(ECF No. 1, ¶¶ 8, 17). Dotson alleges that on three occasions—June 10, 2019, June

11, 2019, and June 22, 2019—defendant James Faulkner, a prison guard at

Ellsworth, was supervising Dotson’s work detail. (Id., ¶¶ 10, 18.) On June 10,

Dotson states that Faulkner “used physical violence and forced [her] to perform the

act of oral sex without her consent” in a “blind spot that was not subject to

supervision or video surveillance by DOC at Ellsworth.” (Id., ¶¶ 20-21.) The next

day, June 11, Faulkner again “used physical violence and forced and threatened to

choke and/or then did choke [Dotson] by the neck and subsequently forced [her] to

perform the act of oral sex without her consent.” (Id., ¶ 23.) This incident also

occurred in a blind spot that was not supervised or under video surveillance. (Id., ¶

24.) Then on June 22, 2019, Faulkner “deliberately smuggled a knife or box cutter”

into Ellsworth and used it to force Dotson to perform “multiple acts of oral sex

without her consent.” (Id., ¶¶ 26, 28.) Again, this incident occurred in a blind spot.

(Id., ¶ 29.) Faulkner was criminally prosecuted for these acts in Racine County

Circuit Court, Case No. 2019-CF-0860. (Id., ¶ 41.)

      When Dotson attempted to gain access to “the ASTOP crisis hotline” and

access to psychological care after these incidents, “Ellsworth jail guards and their

                                          3


          Case 2:20-cv-01767-NJ Filed 12/08/20 Page 3 of 6 Document 4
supervisors” denied her access. (Id., ¶¶ 35-36.) It was not until Dotson used a razor

blade to harm herself that she got access to psychological care and was allowed to

file a police report. (Id., ¶¶ 37-40.)

       Dotson further alleges that “the DOC knew areas of Ellsworth were

unsupervised and without camera surveillance and knew or should have known

that correctional officer(s) and guards” used these blind spots to sexually abuse

inmates. (Id., ¶ 30.) She also states that “in 2018, the DOC investigated 132 claims

of staff sexually abusing or harassing inmates,” showing there was “a permissive

atmosphere of sexual abuse by prison guards at DOC, amounting to a habit, routine

or practice DOC-wide.” (Id., ¶ 42.)

       Dotson states she suffered from “physical injuries, severe mental anguish and

emotional trauma,” as a result of Faulkner’s actions. (Id., ¶ 44.) Dotson sues

Faulkner in both his individual and official capacity. (Id., ¶ 11.) She also seeks

damages, costs, and fees against both Faulkner and the DOC. (Id. at 9.)

       3. Analysis

       Dotson is suing James Faulkner in both his individual and official capacity

and is suing the Wisconsin Department of Corrections. Individual capacity suits

“seek to impose personal liability upon a government official for actions he takes

under state law.” Kentucky v. Graham, 437 U.S. 159, 165 (1985) (citations omitted).

“Official capacity suits, in contrast, ‘generally represent another way of pleading an

action against an entity of which the officer is an agent.’” Id. (quoting Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658, 690 n. 55 (1978)). Because Faulkner

                                          4


          Case 2:20-cv-01767-NJ Filed 12/08/20 Page 4 of 6 Document 4
works at Ellsworth, which is under the purview of the DOC, the court construes the

official capacity claim as a claim against the DOC, which is already a named

defendant. The DOC is a state agency and claims against a state agency are “no

different from a suit against the State itself,” so the court will construe the claims

involving the DOC as claims against the State of Wisconsin. Will v. Mich. Dep’t of

State Police, 491 U.S. 58, 71 (1989) (Citing Graham 437 U.S. at 165-166; Monell,

436 U.S. at 690 n. 55).

      Section 1983 allows suits against “persons.” A state is not a “person” from

whom a plaintiff can recover monetary damages under § 1983. Lapides v. Bd. of

Regents of the Univ. Sys. Of Ga., 535 U.S. 613, 617 (2002); Williams v. Wisconsin,

336 F.3d 576, 580 (7th Cir. 2003). A State may be considered a “person” under

§ 1983 where the plaintiff seeks injunctive relief and alleges that the State itself is

responsible for the violation of her constitutional rights because of a practice,

custom, or policy. Will, 491 U.S. at 71 n. 10; Graham, 473 U.S. at 166 (citing Monell,

436 U.S. at 694). While Dotson does allege that the constitutional violation occurred

because of a State practice, custom, or policy, she seeks only monetary damages and

not injunctive relief. As such, she may not proceed on claims against Faulkner in

his official capacity or claims against the DOC. The DOC is dismissed from the case.

      However, Dotson may proceed on her Eighth Amendment claim against

Faulkner in his individual capacity. Unwanted sexual touching “intended to

humiliate the victim or gratify the assailant’s sexual desires can violate a prisoner’s

constitutional rights.” Washington v. Hively, 695 F.3d 641, 643 (7th Cir. 2012).

                                          5


          Case 2:20-cv-01767-NJ Filed 12/08/20 Page 5 of 6 Document 4
Dotson alleges three occasions where Faulkner violently forced her to perform

sexual acts against her will. She sufficiently alleges an Eight Amendment claim.

         Dotson also brings a Wisconsin state claim against Faulkner under Wis. Stat.

§955.50. At this stage, the court exercises supplemental judgment over the state law

claim. See 28 U.S.C. §1367(c); Bailey v. City of Chicago, 779 F.3d 689, 696 (7th Cir.

2015).

         THEREFORE, IT IS ORDERED that the Wisconsin Department of

Corrections is DISMISSED.

         Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the complaint and this order have been

electronically transmitted to the Wisconsin Department of Justice for service on

defendant James Faulkner. It is ORDERED that, under the informal service

agreement, the defendant shall file a responsive pleading to the complaint within 60

days.

         IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

         Dated at Milwaukee, Wisconsin this 8th day of December, 2020.


                                               BY THE COURT:



                                               NANCY JOSEPH
                                               United States Magistrate Judge

                                           6


            Case 2:20-cv-01767-NJ Filed 12/08/20 Page 6 of 6 Document 4
